Citation Nr: 0334899	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disorder, 
including entitlement to Department of Veterans Affairs (VA) 
dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1957 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Waco, Texas Regional Office (RO) of VA.  

In a written statement received in June 2003, the veteran 
withdrew his request for a hearing before the Board.  


REMAND

Regarding the issue of service connection for hearing loss, 
the service medical records, including at the time of 
separation examination in April 1967, are silent for 
indicated hearing loss.  However, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  The lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Lewinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  As an Army infantryman, the 
veteran asserts that he was routinely exposed to noise in 
service.  As the RO has not yet evaluated the veteran for 
hearing loss or tinnitus, he should be afforded an audiology 
examination before a determination on the merits of his claim 
for bilateral hearing loss and tinnitus is rendered by the 
Board.  

Regarding the claim for dental trauma, service medical 
records show that the veteran underwent an apicoectomy to 
tooth #9 in May 1962, secondary to an abscess.  The veteran 
contends that this surgery was done because he was hit in the 
mouth with a rifle.  In April 2002, a VA examiner indicated 
that the veteran had loss of teeth #8-9 and that the dental 
trauma was not the result of military service.  In May 2002, 
the same VA examiner indicated that the diagnosis was status 
post dental trauma tooth #9, with endodontic treatment and 
crown; and that the dental condition was the result of 
military service.  On each occasion, the examiner indicated 
that he had not reviewed the veteran's service medical 
records.  The veteran contends that he has no missing teeth, 
and that any current residuals are the result of dental 
trauma in service.  The veteran should be reevaluated, and a 
clear medical nexus opinion should be obtained after a review 
of the record and examination of the veteran are done.  

Additionally, the record indicates that the veteran may be 
receiving Social Security Administration (SSA) records for 
disability, effective in July 1988.  The RO should verify 
that the veteran is receiving SSA disability and then obtain 
all medical records associated with his disability for VA 
purposes.  



Accordingly, the claim is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L.  
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
audiology examination to determine whether 
he currently has hearing loss according to 
VA disability standards, and whether he 
currently has tinnitus.  The claims file 
must be made available to and be reviewed 
by the examiner.  After reviewing the 
veteran's service medical records, and 
service records showing his status as an 
infantryman, the examiner is asked to 
opine it is at least as likely as not (a 
50% or higher degree of probability) that 
any current medically diagnosed hearing 
loss and tinnitus, if found, are related 
to noise exposure/acoustic trauma in 
service.  A complete rationale should be 
furnished for all opinions.  

4.  The veteran should be afforded a VA 
dental examination to determine the nature 
and etiology of his claimed dental trauma 
to tooth #9.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and be reviewed 
by the examiner.  Following a review of 
the service and post-service medical 
records, the examiner should state whether 
any diagnosed dental trauma disorder is 
related to the veteran's active duty 
service.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's inservice 
apicoectomy of tooth # 9 is related to any 
current residuals for that tooth or other 
disability.  A complete rationale for all 
opinions should be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

